Citation Nr: 0218331	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia (WV), denying the 
veteran's service connection claim for PTSD.  This claim 
was again denied by the RO in New York, New York (NY) in 
November 1997.  A hearing was held before the undersigned 
Board member in September 2002.

FINDINGS OF FACT

1.  There has been no evidence submitted to indicate that 
the veteran engaged in combat with the enemy.

2.  The veteran's claimed in-service stressors are not 
verified by credible supporting evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for 
PTSD.  The veteran was sent a letter by the RO in February 
1997 requesting detailed information regarding the 
stressful events that the veteran alleged had contributed 
to his PTSD.  In July 1997, VA received a "stressor 
letter" from the veteran's representative explaining in 
detail the veteran's alleged in-service stressors.  The 
veteran was provided with a statement of the case issued 
in July 1998.  Further, the veteran was sent a letter by 
the RO in March 2002 which explained, among other things, 
the dictates of the VCAA and what evidence was needed to 
substantiate his service connection claim for PTSD.  These 
documents provided the veteran notice of the law and 
governing regulations (including the implementing 
regulations noted above) as well as the reasons for the 
determinations made regarding his claim of service 
connection.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  The RO has obtained the 
veteran's service and VA medical records.  Further, a 
relevant, contemporaneous psychological examination of the 
veteran was accomplished in June 1997.  The veteran thus 
has been advised of the evidence necessary to substantiate 
his claim, and evidence relevant to the claim has been 
properly developed.  As such, there is no further action 
necessary to comply with the provisions of the VCAA or its 
implementing regulations.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this 
claim.

The veteran and his representative claim that the veteran 
suffers from PTSD as a result of his service in Vietnam.  
Initially, a review of the veteran's personnel records 
reflects that he served in Vietnam from August 1970 to 
August 1971 and that his principal duties were those of a 
cook and water distribution operator.  There is no 
indication that he engaged in combat with the enemy or was 
involved in any combat operations while in Vietnam.

The veteran's service medical records are negative for 
treatment or diagnosis of a psychological disorder to 
include PTSD.  There was no indication on the veteran's VA 
physical examination conducted in February 1972 that he 
suffered from any psychological disorder to include PTSD.

The evidence of record includes a relevant, 
contemporaneous psychological interview of the veteran 
accomplished in June 1997, the veteran's statements, the 
stressor letter written by the veteran's representative, 
and the Board hearing transcript.  In the veteran's June 
1997 psychological interview, the psychologist noted the 
veteran's reported history of allegedly traumatic 
experiences while on active service in Vietnam between 
August 1970 and August 1971.  The veteran claimed that 
several allegedly traumatic experiences in-country were 
in-service stressors responsible for his PTSD.  In the 
first incident, the veteran claimed that the brakes had 
failed on a tractor trailer that he was driving while in-
country.  The tractor trailer that he was driving then ran 
over a group of civilians, killing a number of them and 
injuring approximately 30 of them.  This incident had 
given the veteran significant flashbacks and intrusive 
thoughts of his service in Vietnam.  He also reported that 
he had been fired at constantly by the enemy while on mine 
sweeping patrol in Vietnam.  The veteran also claimed that 
he had seen a friend killed doing a job that he was 
supposed to do while on mine sweeping duty, an incident 
that left him with a significant degree of survivor guilt.  
Finally, the veteran reported that he had witnessed one 
fellow soldier fatally shoot another soldier by cutting 
the second soldier down with a machine gun.  

The psychologist noted on his report of the veteran's 
psychological interview in June 1997 that the veteran was 
somewhat closed and defensive.  The veteran denied 
hallucinations and delusions and neither were noted by the 
examiner.  There was no evidence of psychotic thought.  
The veteran was well oriented and able to do serial 7's.  
The veteran's judgment was seen as somewhat poor and 
constricted.  The veteran claimed in the interview that he 
had not seen a physician since separating from service in 
1972.  The veteran was unable to provide any information 
regarding his normal sleeping and eating patterns, 
reporting that both were extremely irregular.  The veteran 
denied having any suicidal or homicidal thoughts.  The 
examiner's diagnostic impression was that the veteran's 
lifetime of excessive alcohol abuse had left him with no 
means of support, no stable social situation, and no plans 
for the future.  The examiner noted that the veteran was 
not very open to treatment for his continuing alcohol 
abuse, and questioned the veteran's motivation to end his 
abuse.  The veteran suggested that he had significant PTSD 
with flashbacks, intrusive thoughts, feelings of anger, 
frustration, anhedonia, and reliving of his experiences in 
Vietnam.  Finally, the examiner stated that the veteran 
had never experienced a period of adequate adjustment 
since separating from service.  As a result of this 
examination, the veteran was diagnosed with alcohol 
dependence and moderate to severe PTSD.

The veteran submitted a statement in support of his 
service connection claim for PTSD in April 1997.  In that 
statement, the veteran alleged that he had trouble trying 
to forget what he had seen while on active service in 
Vietnam.  He claimed that he had visions of fellow 
soldiers being killed in-country when he was on mine 
sweeping duty.  He alleged that his drinking helped him 
deal with what he had seen in Vietnam.  The veteran also 
stated that he had been unable to hold down a job due to 
his drinking.

The veteran's service representative submitted a "stressor 
letter" on the veteran's behalf in July 1997.  In this 
letter, the veteran's representative claimed that the 
veteran attributed his PTSD to two specific incidents that 
he had experienced while in-country.  The first incident 
allegedly occurred when a tractor trailer that the veteran 
was driving crashed into a group of Vietnamese civilians 
in another vehicle in the summer of 1971, injuring at 
least 30 civilians and killing an unknown number of them.  
The veteran claimed that he felt fear, pain, extreme 
guilt, and sorrow for the accident, and also feared for 
his life when the tractor trailer he had been driving was 
surrounded by civilians immediately after the accident had 
occurred.  The veteran returned safely to his base camp, 
where he was confined allegedly for his own safety after 
the accident.  The veteran's representative claimed in 
this letter that nothing had been the same with the 
veteran since this accident, beginning with the veteran's 
alcoholism and continuing with his inability to 
concentrate for long periods, his inability to hold a job 
for any period of time, and his inability to build 
relationships with others for fear of doing something to 
hurt them.  The second incident which the veteran's 
representative claimed as a contributing factor to the 
veteran's PTSD was a mine explosion that blew up a 
bulldozer which the veteran normally drove but was not 
driving on the day that the mine exploded, killing a 
fellow soldier whom the veteran knew.  

The veteran also submitted a statement on his VA Form 9 
where he claimed a third incident as a contributing factor 
to his PTSD.  In the third incident, the veteran stated 
that he had witnessed one soldier kill another soldier who 
was next to the veteran in the bunker line during night 
watch in Vietnam.  

The veteran provided no further information about these 
incidents alleged as in-service stressors contributing to 
his PTSD.

During the hearing held before the undersigned Board 
member in September 2002, the veteran repeated his story 
about the tractor trailer accident in the summer of 1971.  
He added that he did not recall whether a report of the 
incident was generated.  He testified that he thought 
about his active service in Vietnam daily.  Beyond an 
alleged period of hospitalization in the early 1970's for 
which he was unable to provide information regarding the 
diagnosis or treatment that he received at that time, the 
veteran also testified that he had received no treatment 
for his PTSD.

The veteran and his representative contend on appeal that 
the veteran suffers from PTSD as a result of active 
service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2002).  A chronic disease will be considered to have been 
incurred in service when manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  See 38 C.F.R. § 3.307 (2002).  A 
psychosis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 
(2002).  The record does not contain any reference to a 
finding or diagnosis of a psychosis during the veteran's 
period of active military service or within one year of 
his separation from service.

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed in-service stressor is 
consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2002).  
See  Cohen v. Brown, 10 Vet. App. 128 (1997).

Taking into account all of the evidence listed above, the 
Board finds that the veteran is not entitled to service 
connection for PTSD.  Although the VA examiner diagnosed 
the veteran as suffering from PTSD in June 1997, a 
specific link between the veteran's current symptoms and 
any of his claimed in-service stressors was not indicated.  
Further, and of more significance, there is no credible 
supporting evidence that the veteran's claimed in-service 
stressors actually occurred.  It is pointed out that the 
Board cannot rely on the veteran's lay testimony regarding 
the claimed in-service stressors because there is no 
evidence that the veteran engaged in combat.  Further, 
there is no credible supporting evidence that any of the 
claimed in-service stressors occurred.  Again, it is noted 
that the veteran's personnel records do not suggest that 
he was involved in a significant stressor incident while 
serving in Vietnam, to include the claimed accident 
discussed above where over 30 civilians reportedly were 
killed.  In addition, there is no indication, nor does the 
veteran allege, that he engaged in combat with the enemy.  
See 38 C.F.R. § 3.304(f) (2002); see also Cohen v. Brown, 
supra.

To the extent that the veteran claims that he suffers from 
PTSD as a result of his in-service experiences, it is 
pointed out that, as a layman without proper medical 
training and expertise, the veteran is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any weight to the 
veteran's lay assertions of PTSD.  The Board finds that 
the preponderance of the evidence is against the claim and 
the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Board also 
notes that further assistance to the veteran in developing 
this claim is not warranted, as there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  

The Board finds that the preponderance of the evidence 
reviewed is against the veteran's service connection claim 
for PTSD.  The appeal is denied.


ORDER

Service connection for post-traumatic stress disorder 
(PTSD) is denied.



		
	D. C. S pickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

